Citation Nr: 1818355	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-31 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Integrated Service Network (VISN) 20 Northwest Network Payment Center


THE ISSUE

Entitlement to payment or reimbursement of unauthorized, non-VA, emergency medical expenses incurred for services rendered by Skagit Valley Hospital and Bellingham Anesthesiology Associates on December 10, 2012.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from May 2013 and July 2013 decisions of the Department of Veterans Affairs (VA) VISN 20 Northwest Network Payment Center.  Jurisdiction over the appeal resides with the Veterans Health Administration (VHA) Central Office (CO).

The Veteran testified before the undersigned Veterans Law Judge during a September 2015 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

The record contains evidence not yet considered by the agency of original jurisdiction (AOJ) that was either duplicative of evidence previously considered by the AOJ or not pertinent to the claim on appeal.  Therefore, a remand is not necessary.  


FINDINGS OF FACT

1. It is undisputed that the Veteran did not receive VA medical services in the 24-month period before his December 10, 2012 private, emergency medical treatment.

2. At the time of the December 10, 2012 private medical treatment at issue in this appeal, the Veteran was not service-connected for a cardiac condition, and his only adjudicated service-connected condition was bilateral hearing loss (0 percent).

3. There is no indication that the Veteran is or has been a participant in a vocational rehabilitation program.


CONCLUSION OF LAW

The requirements for payment or reimbursement of unauthorized, non-VA, emergency medical expenses incurred for services rendered by Skagit Valley Hospital and Bellingham Anesthesiology Associates on December 10, 2012 have not been met.  38 U.S.C. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for unauthorized, non-VA, emergency medical expenses incurred for services rendered by Skagit Valley Hospital and Bellingham Anesthesiology Associates on December 10, 2012.  He primarily contends that the requirement under 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002 that claimants must have received VA treatment within the 24-month period preceding the non-VA emergency care is unfair and unreasonable, especially because he lived relatively far away from the closest VA medical facilities.  See, e.g., 2014 substantive appeal; 2015 Board hearing testimony.  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files (both paper and electronic).  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent legal authorities for consideration were provided to the Veteran in the May 2013 and July 2013 denials on appeal, as well as the September 2013 SOC.  Therefore, they will not be repeated here in full.

I. Discussion

In this case, the Veteran's claim must be denied as a matter of law under 38 U.S.C. § 1725.  The AOJ properly denied the claim because he had not received VA medical services within the 24-month period preceding his emergency medical treatment on December 10, 2012 as required by applicable legal authorities.  See 38 U.S.C. § 1725(b) (Eligibility); 38 C.F.R. §§ 17.1002(d) (Substantive conditions for payment or reimbursement).

The law passed by Congress limits payment or reimbursement for emergency treatment to "active" participants in VA's health care system, which requires not only enrollment, but also the receipt of care at some point within the 24 months prior to the emergency treatment in question.  The use of the word "and" in the statute clearly indicates that both requirements must be satisfied for eligibility under those provisions.  Likewise, the use of the word "and" in 38 C.F.R. § 17.1002 (governing conditions for payment or reimbursement for emergency treatment under 38 U.S.C. § 1725) also clearly indicates that all conditions must be satisfied for payment or reimbursement eligibility under that provision.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of conjunctive "and" in a statutory provision means all conditions listed in provision must be met).

The Board recognizes the Veteran's contention that the applicable 24-month VA treatment condition for reimbursement eligibility is unreasonable and unfair because: he lived relatively far away from the closest VA medical facilities; and he had enrolled in the VA medical system and scheduled a future VA medical appointment at the time of the December 2012 private emergency treatment.  This amounts to an argument couched in equity.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  While the Board is sympathetic to the Veteran's situation, the laws passed by Congress and the regulations promulgated by the Secretary govern the outcome of this decision.  38 U.S.C. § 7104.  The material facts here are not in dispute, as the Veteran has acknowledged that he had not received any VA medical care within the 24-month period preceding his December 2012 emergency, non-VA medical treatment.  See, e.g., 2015 Board hearing transcript.  The applicable conjunctive, 24-month requirement under 38 U.S.C. § 1725 is specific, clear, and objective.  Without VA treatment during the 24-month period preceding his December 2012 non-VA emergency care, the appeal cannot be granted as a matter of law.  See 38 U.S.C. § 1725; 38 C.F.R. § 17.1002(d) (2017).  

The Veteran also asserts that the December 2012 private treatment arose from an unanticipated exacerbation of his heart condition, which prevented him from traveling to a distant VA facility for emergency care.  See, e.g. 2013 NOD; 2014 VA Form 9; 2015 Board hearing testimony.  Unfortunately, this is not enough to grant his claim in light of the unambiguous criteria enacted by Congress.  While these medical bills have resulted in a difficult financial situation for the Veteran, the Board has to follow the law.

Finally, at the time of the December 2012 private medical treatment at issue in this appeal, the Veteran's cardiac condition was not service-connected; at that time, his only adjudicated service-connected condition was bilateral hearing loss (0 percent).  Also, there is no indication that he is a participant in a "vocational rehabilitation program" (as defined under 38 U.S.C. § 3101(9)).  Therefore, the provisions of reimbursement of certain medical expenses under 38 U.S.C. § 1728 and 38 C.F.R. § 17.120 do not apply as a matter of law (and neither the Veteran nor his representative has contended that those provisions apply here).

Contrary to the representative's contention otherwise during the 2015 Board hearing, there is no reasonable doubt to resolve in the Veteran's favor.  This appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  When the law, rather than the facts, is dispositive, the benefit of the doubt provisions in 38 U.S.C. § 5107(b) do not apply.  

II. Duties to Notify and Assist

When the law, as opposed to the evidence, is dispositive, VA's duties to notify and assist do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Even assuming for the sake of argument that the duties to notify and assist applied here, neither the Veteran nor his representative has raised any such issues.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.


ORDER

Entitlement to payment or reimbursement of unauthorized, non-VA, emergency medical expenses incurred for services rendered by Skagit Valley Hospital and Bellingham Anesthesiology Associates on December 10, 2012 is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


